Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16991387 filed on August 12, 2020.
Claims 1 – 20 are currently pending, and have been examined.

Claim Interpretation - Optional Language
Claim 1 recites the limitation: “in response to the check of the at least one subsequent ZKP being successful, transmitting, by the computing device, a verified identifier for the user to an authorization network, ...” This limitation states an action of “transmitting, …, a verified identifier for the user to an authorization network” to be carried out after “the check of the at least one subsequent ZKP being successful.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, 
Regarding Claims 3, 13, and 19, Examiner notes that the following limitation: “… the biometric template(s) is (are) not able to be reconstructed …” is an intended use of “the biometric template”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Claim 4 recites the limitation: “in response to the check of the at least one further ZKP being successful, confirming, by the computing device, the verified identifier to the relying party.” This limitation states an action of “confirming, …, the verified identifier to the relying party” to be carried out after “the check of the at least one further ZKP being successful.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 4, it can be logically determined that it is possible that the check of the at least one further ZKP is not successful. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Regarding Claim 8, Examiner notes that the following limitation: “a non-transitory computer-readable storage medium including executable instructions, which when executed by at least one processor, cause the at least one processor to: receive a tokenization request …; derive at least one zero-knowledge proof (ZLP) parameter …; store the at least one ZKP parameter at a node …; receive an authentication request for a transaction …; generate at least one subsequent ZKP …; compare the at least one subsequent ZKP …; in response to a match …, transmit a 
Regarding Claim 9, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: receive at least one further ZKP …; compare the at least one further ZKP …; in response to a match …, confirm the verified identifier …” are intended uses of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 10, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to derive the at least one ZKP parameter…” is an intended use of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 11, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to verify the identifying data of the user, …” is an intended use of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 14, Examiner notes that the following limitation: “a system for tokenizing credentials for users based on digital identities of the users, the system comprising a computing device configured to: receive a tokenization request …; derive at least one zero-knowledge proof (ZLP) parameter …; store the at least one ZKP parameter at a node …; receive an authentication request for a transaction …; generate at least one subsequent ZKP …; compare the at least one subsequent ZKP …; in response to a match …, transmit
Regarding Claim 15, Examiner notes that the following limitation: “… wherein the computing device is further configured to:  receive at least one further ZKP …; compare the at least one further ZKP …; in response to a match …, confirm the verified identifier …” are intended uses of “the computing device”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 16, Examiner notes that the following limitation: “wherein the computing device is configured to derive the at least one ZKP parameter …” is an intended use of “the computing device”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 17, Examiner notes that the following limitation: “… wherein the computing device is further configured to verify the identifying data of the user, …” is an intended use of “the computing device”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.















Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “tokenizing credentials for users based on digital identities of the users.”
Claim 1 is directed to the abstract idea of “authenticating the identity of an individual” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic Claim 1 recites “receiving, …, a tokenization request associated with a payment account of a user, the tokenization request including a first biometric template for a biometric of the user; deriving, …, at least one zero-knowledge proof (ZKP) parameter based on at least the first biometric template and an identifier associated with the user and/or the payment account; storing, …, the at least one ZKP parameter …, whereby the at least one ZKP parameter is referenced by the identifier; and after storing the at least one ZKP parameter …: receiving an authentication request for a transaction by the user at a merchant, the authentication request including the identifier; generating, …, at least one subsequent ZKP based on at least a second biometric template associated with the user and the identifier included in the authentication request; checking, …, the at least one subsequent ZKP against the at least one ZKP parameter stored … and in response to the check of the at least one subsequent ZKP being successful, transmitting, …, a verified identifier for the user …, … initiates authorization of the transaction based at least in part on the verified identifier..” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a computing device”, “a ledger data structure”, “an authorization network”, “at least one processor”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authenticating the identity of an individual” using computer technology (e.g., “a computing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7, which depend from claim 1, and similarly dependent claims 9-13, which depend from claim 8 and dependent claims 15-20, which depend from claim 14, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:


Claims 1-7 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 1, line 12, recites “receiving an authentication request for a transaction by the user…;” However, the specification, [0059], does not provide details on what the limitations, “receiving”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “receiving” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1, 8, and 14 recites “deriving, by the computing device, at least one zero-knowledge proof (ZKP) parameter … with the user and/or the payment account;” It is not clear whether the user and the payment account is being claimed, or the user or the payment account is being claimed by the use of “and/or”. The scope of the claimed limitation defining the metes and bounds are completely different when “and” is being claimed to be inclusive of “the user” and “the payment account,” then when “or” is being claimed to be either “the user” or “the payment account.” Therefore, it is not clear to one of ordinary skill in the art the metes and bounds of the claim language. Examiner is the limitation as either “the user” or “the payment account” to further prosecution and to assist in searching. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 14 recite “in response to the check … the transaction based at least in part
For claims 1, 8, and 14 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”
For claims 1, 8, and 14 above, see also MPEP § 2161.01 (I), for example: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained 
See MPEP §§ 2163.02 and 2181, subsection IV” and “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."

Claim Rejections - 35 USC § 103


















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (U. S. Patent Application Publication No. 20200092102 A1), herein referred to as Wang, and in view of Griffin et al (U. S. Patent No. 10277400 B1), herein referred to as Griffin.

Claims 1, 8, and 14
Wang teaches a computer-implemented method for use in tokenizing credentials for users based  on digital identities of the users, the method comprising: receiving, by a computing device, a tokenization request associated with a payment account of a user, the tokenization request including a first biometric template for a biometric of the user; ([0038] and [0051])

deriving, by the computing device, at least one zero-knowledge proof (ZKP) parameter based on at least the first biometric template and an identifier associated with the user and/or the payment account; ([0036])

storing, by the computing device, the at least one ZKP parameter in a ledger data structure, whereby the at least one ZKP parameter is referenced by the identifier; and
(FIG. 2A, and [0061])

after storing the at least one ZKP parameter in the ledger data structure:
receiving an authentication request for a transaction by the user at a merchant, the authentication request including the identifier; ([0033]-[0034])

generating, by the computing device, at least one subsequent ZKP based on at least a second biometric template associated with the user and the identifier included in the authentication request; ([0051] and [0073])

a non-transitory computer-readable storage medium including executable 
instructions, which when executed by at least one processor, cause the at least one processor to: (FIG. 3 and 4, and [0078] and [0102]-[0103])

Wang does not teach, however, Griffin teaches checking, by the computing device, the at least one subsequent ZKP against the at least one ZKP parameter stored in the ledger data structure; and
( [Column 12, lines 20-29], [Column 16, lines 36-48], and [Column 18, lines 63-67]) 

in response to the check of the at least one subsequent ZKP being successful, transmitting, by the computing device, a verified identifier for the user to an authorization network, whereby the authorization network initiates authorization of the transaction based at least in part on the verified identifier.
 	(FIG. 1, and [Column 12, lines 20-29], [Column 16, lines 63-67], and [Column 18, lines 
63-67])

Griffin teaches biometric electronic signature tokens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include biometric electronic signature tokens, as in Griffin, to improve and/or enhance the technology for secure biometric authentication using electronic identity, as in Griffin, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the significant risks regarding identification and authentication of users, and integrity of data. As computer-based technologies have evolved, conventional in-person and paper-based transactions and communications are increasingly performed electronically over networks (i.e., the internet). The combined references provide a secure method and system for proving one’s identity using biometrics and biometric templates, which are unique attributes of the user being verified and authenticated to perform a financial transaction online or to gain access to protected and sensitive data.


Claims 2, 18, and 20
Wang and Griffin disclose the limitations of claims 1, 8, and 14. 
Wang further teaches the computer-implemented method of claim 1, wherein each of the first and second biometric templates is a hashed biometric template; and
([0051] and [0067])

wherein the identifier includes one of hashed data associated with the user and a unique universal identifier (UUID) for the user. ([0026] and [0036])

Claims 3, 13, and 19 
Wang and Griffin disclose the limitations of claims 1, 2, 8-9, 12, 14-15, and 18. 
Wang further teaches the computer-implemented method of claim 2, wherein the hashed biometric template is a one-way hashed biometric template, whereby the biometric template is not able to be reconstructed from said hashed biometric template.
([0036] and [0050])

Claims 4, 9, and 15 
Wang and Griffin disclose the limitations of claims 1, 8, and 14. 
Wang further teaches the computer-implemented method of claim 1, further comprising, after storing the at least one ZKP parameter in the ledger data structure: receiving, by the computing device, at least one further ZKP from a relying party associated with the payment account; ([0053] and [0055])

checking, by the computing device, the at least one further ZKP against the at least one ZKP parameter stored in the ledger data structure; and (FIG. 2A, and [0055]-[0056])

in response to the check of the at least one further ZKP being successful, confirming, by the computing device, the verified identifier to the relying party. 
(FIG. 2A, and [0056]-[0057])

Claims 5, 10, and 16 
Wang and Griffin disclose the limitations of claims 1, 8-9, and 14-15. 
Wang further teaches the computer-implemented method of claim 1, wherein the tokenization request further includes identifying data for the user, the identifying data including a birthdate, a gender, and a phone number of the user; and
([0026], [0040], and [0054])

wherein the at least one ZKP parameter stored in the ledger data structure is further based on the identifying data of the user. ([0041], [0081], and [0084])

Wang does not teach, however, Griffin teaches a phone number of the user; and
([Column 12, lines 20-29])

Griffin teaches biometric electronic signature tokens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include biometric electronic signature tokens, as in Griffin, to improve and/or enhance the Griffin, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the significant risks regarding identification and authentication of users, and integrity of data. As computer-based technologies have evolved, conventional in-person and paper-based transactions and communications are increasingly performed electronically over networks (i.e., the internet). The combined references provide a secure method and system for proving one’s identity using biometrics and biometric templates, which are unique attributes of the user being verified and authenticated to perform a financial transaction online and to gain access to protected and sensitive data.

Claims 6, 11, and 17 
Wang and Griffin disclose the limitations of claims 1, 5, 8-10, and 14-16. 
Wang further teaches the computer-implemented method of claim 5, further comprising verifying, by the computing device, the identifying data of the user, included in the tokenization request, with at least one identity proofing platform before deriving the at least one ZKP parameter. ([0051] and [0090])





Claim 7 
Wang and Griffin disclose the limitations of claim 1. 
Wang further teaches the computer-implemented method of claim 1, wherein the authentication request further includes the second biometric template. 
([0041]-[0042], and [0069])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Rodriguez et al (U. S. Patent Application Publication No. 20180165781 A1) – Digital Identity System



Rodriguez recites a digital identity system comprising an enrolment module configured to receive a data item captured from an identity document, and create in persistent electronic storage a digital identity comprising the data item, a credential creation module configured to issue to a user device a credential bound to the digital identity, and a validation service. The validation service is configured to receive an electronic message comprising the credential and identifying a target device, validate the credential, and if the credential is valid, use the credential to transmit an electronic message to the target device, so as to render the data item of the digital identity available to the target device.  Rodriguez not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692    
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692